Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 objected to because of the following informalities:  The word "distributed" is spelt incorrectly.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.   Claim 1 and claim 17 recite, inter alia, the limitation:
“generating a blinding value for a first private key component and a blinding value for a second private key component;
generating a blinding public key from the first private key component, the second private key component, the blinding value for the first private key component and the blinding value for the second private key component using a public key generation function;”
The limitation related to “blinding value” is indefinite in its relationship to the first private key component and second private key component.  This limitation feature is fundamental to the creation of “a blinding public key” using a public key generating function and the indefinite “blinding value” renders the claim indefinite.
Claims 2-16 depend from claim 1 are consequently rejected.
Claims 18 and in essence 20 recite, inter alia, the limitation:
	“receiving a blinded public key from the first communication device;
	…
receiving encrypted information from the first communication device, decrypting the information using the session key and deriving a blinding value for a first private key component of the first communication device and a blinding value for a second private key component of the first communication device from the information, and
verifying that the received blinded public key is a public key of the first communication device using the blinding value of the first private key component and the blinding value of the second private key component”
The limitation related to “blinding value” is indefinite in its relationship to the first private key component and second private key component.  This limitation feature is fundamental to verification of the “a blinding public key.” and under the circumstances, supra, renders the claim indefinite.
Claim 19 depend from claim 18 and is consequently rejected.

Prior Art
5.   The indefinite feature of the independent claims related to the fundamental limitations of the inventive concept, supra, prevents an effective searching and mapping of related prior art.  However, in the interest of Pendency, a prior art search was made using the essence of the claim limitations and the following prior art was identified.  Rejections under 35 USC 102 or 35 USC 103 are not provided at this time because the explicit limitation of the inventive concept has not been identified by the applicant … the inventive concept is indefinite, supra.  However, the following prior art is provided as guidance for the applicant to consider in amendments to the instant claims.
Le Saint		WO2017004470A1

Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
7.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435